NOT DESIGNATED FOR PUBLICATION

                                            No. 124,070

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                           DALTON HAINLINE and JERRY HAINLINE,
                                      Appellants,

                                                   v.

                         BOARD OF MIAMI COUNTY COMMISSIONERS,
                                       Appellee.


                                  MEMORANDUM OPINION

       Appeal from Miami District Court; STEVEN C. MONTGOMERY, judge. Opinion filed October 7,
2022. Affirmed.


       Geri L. Hartley, of Hartley Law Group, LLC, of Paola, for appellants.


       Michael Jilka, of Graves & Jilka, P.C., of Lawrence, for appellee.


Before GARDNER, P.J., HILL and ISHERWOOD, JJ.


       PER CURIAM: Jerry and Dalton Hainline submitted a request for a conditional use
permit (CUP) to the Miami County Board of Commissioners and their request was
denied. The Hainlines appealed to the district court. But, in so doing, they neglected to
serve the Clerk of the Board with their notice of appeal within 30 days of the denial of
their CUP and execute a bond with that same Clerk as required by K.S.A. 19-223 in order
to perfect their appeal. Even so, the wheels of justice started to turn despite those
procedural deficiencies. Roughly two years into the Hainlines' appeal, the Miami County
Counselor retired, and his successor moved to dismiss their appeal. She argued that their
failure to strictly follow K.S.A. 19-223 at the outset deprived the district court of subject

                                                   1
matter jurisdiction. The district court agreed and dismissed the Hainlines' appeal. The
Hainlines now bring the matter to us to determine whether that decision was appropriate.
Following a thorough analysis, we conclude that the Hainlines' failure to properly execute
their bond with the Clerk of the Board meant subject matter jurisdiction was never
properly established with the district court and therefore doomed their appeal. Our
decision on this matter renders moot the Hainlines' companion issue of whether their
failure to file their notice of appeal with the Clerk of the Board also required dismissal.
The decision of the district court is affirmed.


                        FACTUAL AND PROCEDURAL BACKGROUND

       In 2004, the Hainlines purchased 2.31 acres of real property in Paola to serve as
both their primary residence and the home for their cargo and freight hauling business,
M&S Trucking, Inc. At the time, the property was zoned rural residential, but in 2010
Miami County changed the zoning designation to Countryside (CS).


       In 2018, the Miami County Planning Division notified the Hainlines that the
property violated the county's zoning regulations due to its function as a contractor's shop
or yard, as well as a disposal site for construction or demolition waste. Such usage was
prohibited in a CS zoning district unless the property owner obtained a CUP. The notice
gave the Hainlines a 30-day window to correct the violations.


       Following a meeting with the Planning Division the Hainlines learned that to
receive a CUP which allowed them to continue to operate a contractor's shop or yard in a
CS zone, the property must be either 5 or 10 acres, depending on whether equipment
would be openly stored. Despite the fact they fell short of the acreage requirements,
seeing no other option, the Hainlines decided to attempt to obtain a CUP.




                                              2
       The Hainlines applied for a CUP in October 2018, and the Planning Commission
held a public hearing on the matter in December. During the hearing the Hainlines
asserted that the business was their sole source of income, and they were never cited for
any zoning violations during its 14-year lifetime. They also explained they could not
afford to purchase additional land as required to meet the minimum acreage requirement
of the CUP. The Planning Commission ultimately denied the Hainlines' CUP request and
the Board of County Commissioners gave them 18 months to phase out and relocate
M&S Trucking, Inc.


       The Hainlines filed a notice of appeal with the Clerk of the Miami County District
Court in January 2019 with a certificate of service that read:


               "I hereby certify that a true and correct copy of the above Notice of Appeal has
       been sent via USPS prepaid postage and facsimile to:


       "Clerk of the Board of County Commissioners
       Administration Building
       201 S. Pearl, Suite 200
       Paola KS 66071
       Fax: 913-294-9163" (Emphases added.)


       The case progressed through various phases and in June 2019 the district court
directed the County Counselor to provide minutes, orders, and transcripts of the Planning
Commission hearing to the Hainlines' counsel. The County Counselor advised he could
only offer a copy of the minutes because there was no recording from which to prepare a
transcript. In November of that year the Hainlines learned a recording of the meeting
actually did exist and filed a Motion to Compel Discovery from Appellee and for
Sanctions, asking the court to compel the County Counselor to provide the transcripts at
his expense. The court sanctioned the County Counselor by imposing a $500 fine.



                                                   3
       In January of the next year, the County Counselor provided the Clerk of the Board
with the Hainlines' Notice of Appeal from January 2019. Prior to that time, the Clerk of
the Board had never officially received their notice.


       The 18-month grace period the Hainlines were afforded to clear the business from
their property expired in June 2020. But when that date arrived, they had neither moved
nor closed their trucking business. In September the Board moved for summary judgment
but did not advance any arguments related to proper service of notice or other claims
attacking the district court's subject matter jurisdiction. The court denied the motion in
December 2020.


       The County Counselor retired at the end of 2020. His successor entered her
appearance in December 2020 and promptly moved for summary judgment out of time
on behalf of the Board. She asserted that the initial summary judgment motion "seriously
fell short of the requirements and was largely ineffective." The motion did not, however,
challenge service of the Hainlines' notice or the district court's subject matter jurisdiction.
That motion was likewise denied.


       In February, the Board filed a motion to dismiss asserting that the Hainlines failed
to follow the requirements of K.S.A. 19-223. It specifically argued that the Hainlines
neglected to serve their notice of appeal on the Clerk of the Board of County
Commissioners. The Board noted that, instead, the Hainlines' notice of appeal was sent to
the Board's suite number in the Administration Building, not the Clerk's; and they failed
to fax it to the Clerk's number. It also explained that the Hainlines did not properly
execute a bond with sufficient security for approval by the Clerk of the Board within 30
days of the denial of their CUP request, as required by statute. According to the Board,
these defects deprived the district court of jurisdiction over the matter and necessitated
dismissal of the appeal.


                                               4
         The Hainlines filed an answer and argued they substantially complied with the
service requirements of K.S.A. 19-223. They also asserted that the lack of a bond was not
fatal, and they should not be penalized because the Clerk never communicated with them
about the bond. A short time later, the Hainlines posted a $1,000 bond with the Clerk of
the Miami County District Court.


         The district court held a hearing on the motion to dismiss during which the Board
called multiple witnesses. First, Angela Bauman of the Miami County Planning
Department testified that she shared a phone call with the Hainlines' counsel in January
2019, on the day their notice of appeal was filed. Bauman explained that the Hainlines'
counsel inquired about the district court's filing deadlines for appeals but never requested
the Clerk's address. Bauman followed the phone conversation up with an email to their
attorney that included the contact information for the County Counselor and the district
court.


         Laura Epp, the Administrator of the Miami County website, also testified on
behalf of the Board and explained that the Clerk's name and address were listed on the
website. Epp explained how to access the Clerk's page and noted that it included the
Clerk's proper address and fax number. She also testified that the Clerk's fax number was
available through a public directory. Epp informed the court that the address and fax
number included in the Hainlines' notice of appeal were incorrect and that their attorney
never contacted her to verify that information. On cross-examination, Epp acknowledged
that the Clerk was never described as the Clerk of the Board on any of the webpages she
testified about. Rather, those resources referenced the Clerk as the secretary to the Board.


         Janet White, the County Clerk, testified that she did not receive the Hainlines'
notice of appeal until the County Counselor provided her with a copy in January 2020.
She asserted that she first became aware of the Hainlines' appeal after learning they
requested a recording of the Board's meeting in December 2018. She explained that the

                                               5
recording of the meeting was not preserved because the notice of appeal was not properly
filed. Like Epp, White testified that the notice of appeal's certificate of service did not list
the correct mailing address or fax number and that the Hainlines' counsel never contacted
her seeking the proper information. On cross-examination, White testified that the fax
number listed on the website for the Miami County Board of County Commissioners
matched that provided in the certificate of service for the Hainlines' notice of appeal.


       White also testified about the mail procedure in the Administration Building. Her
office was suite 102 on the first floor. If mail was addressed to the Board at suite 200,
neither she nor anyone in her office would open the package. Yet she provided
conflicting testimony with respect to what would happen if mail was addressed to the
Clerk but offered the wrong suite number. First, she stated that she would open the mail.
But then she later suggested that she would not open the package and it would be
delivered upstairs to suite 200.


       Finally, County Administrator Shane Krull testified. He informed the court that a
postal service employee delivered all mail for the administration building to one room in
the basement which contained boxes for each suite. After the mail was distributed, staff
members retrieved it from the box for their respective suite. The only time a postal
employee visited a suite directly was to obtain any required signatures.


       Following receipt of evidence and arguments from the parties, the court granted
the Board's motion to dismiss for lack of subject matter jurisdiction. Its journal entry
noted that the Hainlines failed to comply with the notice of appeal and bonding
requirements set forth under K.S.A. 19-223.


       The Hainlines timely bring the matter to us to analyze whether the district court
reached its conclusion in error.


                                               6
                                               ANALYSIS

       Broadly speaking, the Hainlines argue the district court erred when it granted the
Board's motion to dismiss for lack of subject matter jurisdiction due to their purported
failure to meet the service and bond requirements outlined in K.S.A. 19-223.


       K.S.A. 19-223 provides:


       "Any person who shall be aggrieved by any decision of the board of commissioners may
       appeal from the decision of such board to the district court of the same county, by
       causing a written notice of such appeal to be served on the clerk of such board within
       thirty days after the making of such decision, and executing a bond to such county with
       sufficient security, to be approved by the clerk of said board, conditioned for the faithful
       prosecution of such appeal, and the payment of all costs that shall be adjudged against the
       appellant."


       Other courts have interpreted this statute to be jurisdictional. See Barnes v. Board
of Cowley County Comm'rs, 293 Kan. 11, 18, 259 P.3d 725 (2011) ("it is well established
that K.S.A. 19-223 is the exclusive means to review Board conduct that is judicial or
quasi-judicial in nature"); Fulkerson v. Comm'rs of Harper Co., 31 Kan. 125, 128, 1 P.
261 (1883) (district courts may only review a Board of County Commissioner's exercise
of judicial power, rather than what is legislative, political, or administrative); Scanlon v.
Johnson County Bd. of Comm'rs, No. 119,127, 2019 WL 1087040, at *7 (Kan. App.
2019) (unpublished opinion) ("The nature of the Board's action that is before us—
considering and granting a conditional use permit for a particular tract of land—is quasi-
judicial, not legislative or administrative.").


       The Kansas Supreme Court has held that failure to meet K.S.A. 19-223's
requirements results in a lack of subject matter jurisdiction and precludes a district court
from reviewing a Board's action. See Kaplan v. Board of Johnson County Comm'rs, 269


                                                     7
Kan. 122, 126, 3 P.3d 1270 (2000) ("Having failed to follow K.S.A. 19-223, the trial
court and this court are without jurisdiction to hear the appeal.").


       Again, in the case before us the district court determined that the Hainlines failed
to meet the statute's notice of appeal and bond requirements; therefore, it lacked
jurisdiction to hear the appeal. Those two findings provide the foundation for the
Hainlines' appeal to us.


Standard of Review

       This court reviews a district court's decision on a motion to dismiss de novo.
Wachter Management Co. v. Dexter & Chaney, Inc., 282 Kan. 365, 368, 144 P.3d 747
(2006). Similarly, we exercise unlimited review over questions related to subject matter
jurisdiction. State v. Dunn, 304 Kan. 773, 784, 375 P.3d 332 (2016). "'Subject matter
jurisdiction is the power of the court to hear and decide a particular type of action.'" 304
Kan. at 784 (quoting State v. Matzke, 236 Kan. 833, 835, 696 P.2d 396 [1985]).
Challenges to subject matter jurisdiction may be raised at any time. Dunn, 304 Kan. at
784.


       Insofar as this court interprets statutes, it has unlimited review. Jarvis v. Kansas
Dept. of Revenue, 312 Kan. 156, 159, 473 P.3d 869 (2020). "All Kansas courts use the
same starting point when interpreting statutes: The Legislature's intent controls. To divine
that intent, courts examine the language of the provision and apply plain and
unambiguous language as written." 312 Kan. at 159. In doing so, courts must give
"common words their ordinary meaning." State v. Ryce, 303 Kan. 899, 906, 368 P.3d 342
(2016). "If the Legislature's intent is not clear from the language, a court may look to
legislative history, background considerations, and canons of construction to help
determine legislative intent." Jarvis, 312 Kan. at 159.



                                              8
       Structurally, the Hainlines' first claim is devoted to the district court's decision
about their notice of appeal. But because our conclusion regarding their execution of the
bond renders the notice issue moot, we take the liberty of restructuring the issues to
address the bond matter first.


      THE DISTRICT COURT PROPERLY CONCLUDED IT LACKED SUBJECT MATTER
JURISDICTION AS A RESULT OF THE HAINLINES' FAILURE TO COMPLY WITH THE BONDING
                        REQUIREMENTS OF K.S.A. 19-223

       The Hainlines contend that their failure to execute a bond stemmed from the
Clerk's failure to either notify them of that responsibility or assess a bond in accordance
with K.S.A. 19-224. That provision states:


       "The clerk of the board, upon such appeal being taken, shall immediately give notice
       thereof to the county attorney, and shall make out a brief return of the proceedings in the
       case before the board, with their decision thereon, and shall file the same, together with
       the bond and all the papers in the case in his or her possession, with the clerk of the
       district court; and such appeal shall be entered, tried and determined the same as other
       appeals to the district court."


       K.S.A. 19-223 further specifies the Clerk's responsibilities related to the bond by
providing that the appellant must execute "a bond to such county with sufficient security,
to be approved by the clerk of said board, conditioned for the faithful prosecution of such
appeal, and the payment of all costs that shall be adjudged against the appellant."
(Emphasis added.)


       Taken together, the statutes simply required the Hainlines to execute a bond,
which the Clerk of the Board would then approve and file with the clerk of the district
court. The provisions do not require the Clerk of the Board to initiate the bond
proceedings as the Hainlines contend. Additionally, from our reading of the plain
language of K.S.A. 19-224, the only duty imposed on the Clerk of the Board as to

                                                     9
notifications is to ensure the county attorney is apprised of the appeal. He or she is under
no obligation to inform appellants like the Hainlines of their responsibility to execute a
bond.


        A fair reading of the provisions reveals that when the Clerk of the Board approves
a bond and subsequently files that bond with the district court's clerk, it assumes that the
appealing party properly served the Clerk of the Board from the outset. That is,
successful service is a prerequisite to that Clerk's bond obligations; it is what starts the
ball rolling. In Board of Johnson County Comm'rs v. City of Lenexa, 230 Kan. 632, 640,
640 P.2d 1212 (1982), the Kansas Supreme Court explained:


        "K.S.A. 19-223 is the general statute covering appeals to the district court from any
        decision of the county board of commissioners. An appeal is accomplished by causing a
        written notice of the appeal to be served on the clerk of such board within thirty days
        after the making of the decision and by executing a bond to the county with sufficient
        security conditioned for the faithful prosecution of such appeal and for the payment of all
        costs that shall be adjudged against the appellant. K.S.A. 19-224 requires the clerk of the
        board, upon such appeal being taken, to immediately give notice thereof to the county
        attorney, and to prepare the record and to file the same and the bond with the clerk of the
        district court." (Emphasis added.)


        The bond filed by the Hainlines did not meet the statutory requirement. Rather, it
was filed in the district court one day before the hearing on the Board's motion to dismiss.
Our Supreme Court addressed this very issue in Trego County v. Cross, 71 Kan. 151, 79
P. 1084 (1905). The language from K.S.A. 19-223 that is currently under scrutiny was
also in effect at that time. In Cross, the appellant likewise attempted to execute a bond
with the district court rather than the Clerk of the Board, and the court dismissed the
appeal because "the statute contemplates that the bond shall be delivered to the clerk of
the county board." 71 Kan. at 153. Since the bond was not delivered to the Clerk of the
Board, "who alone could accept it, it was ineffective to accomplish the purpose for which


                                                    10
it was prepared." 71 Kan. at 153. The bond at issue is indistinguishable and therefore also
was not sufficient to satisfy the requirements of K.S.A. 19-223.


       The Hainlines also reference a $0 bond but provide no citation to the record, and
our review of the same uncovered no evidence showing they ever filed any such bond.
The Hainlines further contend, also with no supporting legal authority, that caselaw
suggests K.S.A. 19-223 does not impose a 30-day time limit for the bond's execution.
Even if that were an accurate statement, it does not change the fact that the Hainlines
never executed a bond with the Board's Clerk during the two years between their errant
filing of a notice of appeal and the district court's decision on the Board's motion to
dismiss. At any rate, any reasonable reading of K.S.A. 19-223 would not allow such an
extended time frame.


       The district court properly granted the Board's motion to dismiss upon finding that
the Hainlines' failure to properly execute a bond as required by K.S.A. 19-223 deprived it
of subject matter jurisdiction. As noted earlier in this opinion, our decision on the bond
issue renders moot the Hainlines' claim related to deficiencies in their notice of appeal.


       Affirmed.




                                             11